Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 31, 2018

                                    No. 04-18-00250-CV

                        IN THE INTEREST OF K.K.R., A CHILD,

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 11-06-26606-MCV
                          Honorable Susan D. Reed, Judge Presiding


                                       ORDER
        Appellee’s agreed motion to substitute counsel is GRANTED. Beth Watkins and the
Law Office of Beth Watkins d/b/a Watkins Law d/b/a Watkins Appeals PLLC are
WITHDRAWN from representation of appellee, and Shannon K. Dunn and the Law Office of
Shannon Dunn, PLLC are SUBSTITUTED as lead counsel for appellee. The clerk of the court is
directed to remove Beth Watkins, the Law Office of Beth Watkins d/b/a Watkins Law d/b/a
Watkins Appeals PLLC, and Stephanie De Sola from the e-service circulation list for this appeal
and to add Shannon K. Dunn and the Law Office of Shannon Dunn, PLLC to the e-service
circulation list for this appeal.

       It is so ORDERED on December 31, 2018.


                                                             PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court